Citation Nr: 1040401	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  10-18 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an additional period of Vocational Rehabilitation 
services under Chapter 31, Title 38, United States Code. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1955 to May 1957.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2010 decision of the Vocational 
Rehabilitation and Employment Division (VR&E) of the Louisville, 
Kentucky, Department of Veterans Affairs (VA), Regional Office 
(RO). 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A statement of the case (SOC) dated in April 2010 reflects that 
the Veteran had originally applied for VA vocational 
rehabilitation services in May 1993, had been found entitled to 
services in June 1993, and had been placed in "Rehabilitated" 
status in September 1995 after he entered suitable employment.  

In August 2008, the Veteran applied for vocational rehabilitation 
services.  

The RO denied the Veteran's claim for vocational rehabilitation 
services because the Veteran did not produce sufficient evidence 
to show that he can no longer work in the field for which he was 
trained by Vocational Rehabilitation and Employment (VR&E) 
services.  In addition, he did not show that the occupation in 
which he was rehabilitated was unsuitable due to his employment 
handicap and capabilities.  

In his notice of disagreement and VA Form 9, the Veteran contends 
that he has never received training from VR&E.

The Veteran's VA Vocational Rehabilitation file is not associated 
with the claims file.  In addition, the claims file does not 
contain a copy of any decision letter or rating decision which 
denied the Veteran vocational rehabilitation services.  Based on 
the foregoing, a remand is warranted to obtain a complete copy of 
the Vocational Rehabilitation file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Associate the Veteran's Vocational 
Rehabilitation file with his claims file.  
Thereafter, the entire claims file should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



